                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-07554 JAK (PJWx)                                         Date     May 7, 2021
 Title             Melvin Warren Rivers v. Fox Broadcasting Company Inc. et al




 Present: The Honorable          JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                       T. Jackson                                                 None
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present


 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR
                         LACK OF PROSECUTION RE DEFENDANTS LIFETIME
                         ENTERTAINMENT NETWORK, JOHN WALSH, AMAZON.COM, INC.,
                         NETFLIX, INC., APPLE INC., ABC, INC., HULU, LLC, AND TWENTY-
                         FIRST CENTURY FOX, INC.




The Court, on its own motion, orders Plaintiff to show cause in writing no later than May 14, 2021, why
this action should not be dismissed for lack of prosecution as to Defendants Lifetime Entertainment
Network, John Walsh, Amazon.com, Inc., Netflix, Inc., Apple Inc., Abc, Inc., Hulu, LLC, And Twenty-
first Century Fox, Inc..

In the absence of showing good cause, an action shall be dismissed if the summons and complaint have
not been served within 90 days after the filing of the complaint pursuant to Fed. R. Civ. P. 4(m). In light
of the filing dates of September 23, 2019 (Lead action) and October 19, 2020 (Consolidated action),
proofs of service were due by December 23, 2019 (Lead action) and January 17, 2021 (Consolidated
action). An action may also be dismissed prior to such time if the Plaintiff fails diligently to prosecute
the action. The Order to Show Cause will stand submitted upon the filing of an appropriate response.
No oral argument will be heard unless otherwise ordered by the Court. Plaintiff is advised that the Court
will consider the filing of a responsive pleading to the complaint and/or proof(s) of service, which
indicates proper service in full compliance with the federal rules as to Defendants Lifetime
Entertainment Network, John Walsh, Amazon.com, Inc., Netflix, Inc., Apple Inc., Abc, Inc., Hulu,
LLC, And Twenty-first Century Fox, Inc., on or before the date upon which the response is due, as a
satisfactory response to the Order to Show Cause.

                                                                                           0      :      00
                                                               Initials of Preparer   TJ

CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
